Citation Nr: 1033613	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right foot disability 
other than plantar fasciitis with heel spurs, claimed as bone 
pain.

3.  Entitlement to service connection for a left foot disability 
other than plantar fasciitis with heel spurs, claimed as bone 
pain.

4.  Entitlement to service connection for a back disability, 
claimed as bone pain.

5.  Entitlement to service connection for a right hand 
disability, claimed as bone pain.

6.  Entitlement to service connection for a left hand disability, 
claimed as bone pain.

7.  Entitlement to service connection for a neck disability, 
claimed as bone pain.

8.  Entitlement to service connection for a right hip disability, 
claimed as bone pain.

9.  Entitlement to service connection for a left hip disability, 
claimed as bone pain.

10.  Entitlement to service connection for a right shoulder 
disability, claimed as bone pain.

11.  Entitlement to service connection for a left shoulder 
disability, claimed as bone pain.

12.  Entitlement to service connection for rheumatoid or 
inflammatory arthritis, claimed as bone pain.

13.  Entitlement to service connection for fibromyalgia, claimed 
as bone pain.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from 
January 1978 to January 1981 and from January 2006 to January 
2007.  In the interim, he was in the U.S. Army Reserves.  
However, his periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.



The Veteran originally claimed entitlement to service connection 
for bilateral spurs, high blood pressure, and bone pain.  He was 
granted service connection for plantar fasciitis with heel spurs 
of the right and left feet, but denied service connection for 
hypertension and osteoarthrosis of his hands, spine and feet.  
The Board disagrees with the generalized characterization of his 
bone pain claim as "osteoarthrosis of [his] hands, spine and 
feet", and therefore has re-characterized this claim to better 
denote the specific parts of his body purportedly affected - 
those being the five listed in the rating decision at issue and 
an additional five raised in the medical evidence, as well as the 
two possible over-arching disorders of inflammatory arthritis and 
fibromyalgia.  

Having said that, the Board also realizes the "osteoarthrosis" 
of the feet may be the same condition for which service 
connection already has been established.  Consequently, the 
nature and extent of this diagnosis must be clarified before this 
claim may be properly adjudicated.

Primarily as a consequence of these discrepancies, the Board is 
remanding the claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

Also, based on the Board's recharacterization of the claim 
for service connection for bone pain, the issues of 
entitlement to service connection for a neck disability, a 
right hip disability, a left hip disability, a right 
shoulder disability, a left shoulder disability, 
inflammatory arthritis, and fibromyalgia, specifically, 
have not been separately and initially adjudicated by the 
RO as the Agency of Original Jurisdiction (AOJ).  So the 
Board is referring these claims for appropriate action.  




REMAND

A.	Standards for Service Connection for Active Duty and 
Reserve Service

The Veteran has two periods of active duty and more than 20 years 
of reserve duty.  The standards for service connection for active 
duty and reserve duty differ.  He should be notified of these 
different standards and given an opportunity to make changes to 
the way he presents his claims if he chooses.

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus, i.e., link between 
the claimed in-service disease or injury and the current 
disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

For his periods of active duty from January 1978 to January 1981 
and from January 2006 to January 2007, the Veteran may be awarded 
service connection by showing that he currently has a disability 
resulting from a disease or an injury incurred in or aggravated 
during or by those periods of service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  He also is entitled to 
service connection for certain chronic diseases like arthritis if 
they manifested to a compensable degree (usually of at least 10-
percent disabling) within one year after those periods of service 
ended.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

For his periods of reserve duty, the Veteran also may be awarded 
service connection for any period of ACDUTRA during which he was 
disabled from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which he was 
disabled from injury (but not disease) incurred in or aggravated 
in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 
38 C.F.R. § 3.6(a), (d).  



To the extent the Appellant is alleging that his hypertension and 
"bone pain" are the results of injuries or diseases incurred in 
or aggravated during his time in the U.S. Army Reserves, the 
Board notes that only "Veterans" are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To establish 
status as a "Veteran"" based upon a period of ACDUTRA, a 
claimant must establish that he was disabled from disease or 
injury incurred or aggravated in the line of duty during that 
period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 
13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  The fact that a claimant has established status as a 
"Veteran" for other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that he is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that period 
of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, to achieve "Veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish that he was disabled from an 
injury (but not a disease) incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)

Also, the one-year presumptive period following service, 
previously mentioned, does not apply to ACDUTRA and INACDUTRA 
service (only to AD).  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his active 
duty service from January 1978 to January 1981 and from January 
2006 to January 2007.  Therefore, he is entitled to the full 
benefit of VA resources for any compensation claim based on those 
periods of service.  But to the extent his claims, instead, are 
predicated on his additional service in the reserves, while on 
either ACDUTRA or INACDUTRA, he must establish that he also 
qualifies as a "Veteran" for those additional periods of 
service before any compensation may be awarded.  



The Veteran's periods of ACDUTRA and INACDUTRA have not been 
verified.  He also has not been notified that he has to link his 
claimed disabilities to specific times when he was on ACDUTRA 
and/or INACDUTRA, if not instead predicated on events while on 
active duty, to qualify for service connection for disabilities 
stemming from injuries (or diseases) during that additional 
reserve service. 

B.	Claim for Service Connection for Hypertension

Regarding this claim, the report of a pre-deployment physical 
examination in January 2006 indicates the Veteran already had a 
diagnosis of hypertension when he returned to active duty.  This 
evidence would argue against hypertension being incurred during 
that year of active duty and service connection would not be 
warranted based on this theory.  However, he could alternatively 
argue that his diagnosis was linked to a specific period of 
ACDUTRA or INACDUTRA to establish this claim.  He could also 
argue that this condition was permanently aggravated by the year 
of active duty he served from January 2006 to January 2007.  So 
he must be apprised of these alternative bases of entitlement and 
given the opportunity to submit additional evidence and/or 
argument addressing them, if he indeed believes one of these 
other circumstances occurred.

C.	Claim for Service Connection for Bone Pain

As explained, the Veteran's claim for service connection for bone 
pain is somewhat vague.  His available service treatment records 
(STRs) do not include any relevant injuries or complaints 
regarding many of the joints that he now describes as painful - 
namely, his back, neck, shoulders, hips and hands.  

However, the Veteran has reported a fall in service, as supported 
by two buddy statements dated in March 2009, during which he 
injured his back and shoulders.  Whether his current pathology 
could be related to that fall has not been established.



Also, the Veteran has indicated he has been receiving treatment 
from a rheumatologist and prescribed Lyrica, which may indicate a 
systemic disorder rather than discrete trauma to his various 
joints.  However, his current diagnosis and the onset of this 
disorder have not been established. 

In regards to the symptoms affecting his feet, service connection 
as mentioned already has been established for plantar fasciitis 
with heel spurs for both of his feet.  It is unclear whether he 
intended to pursue additional ratings or higher ratings for his 
feet disabilities.  It is also unclear whether the osteoarthrosis 
found on the June 2007 X-rays is even a separate condition from 
the service-connected condition as the words "calcaneal spurs" 
are written in script next to the diagnosis of osteoarthrosis.  
The current diagnoses of the Veteran's feet disabilities and 
their relationship to his service-connected condition must be 
clarified before this claim (and any derivatives of it) can be 
properly adjudicated.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Therefore a VA medical 
examination must be performed and medical opinion provided as to 
whether the Veteran has discrete joint disabilities or a systemic 
disability such as inflammatory arthritis or fibromyalgia related 
to either period of active duty service or to a specific period 
of ACDUTRA or INACDUTRA in the interim.  



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Obtain the Veteran's personnel records for 
his service in the U.S. Army Reserves from 
1981 to 2006 to determine exactly when he 
was on ACDUTRA and INACDUTRA (that is, 
other than when he was on active duty from 
January 1978 to January 1981 and from 
January 2006 to January 2007).

2.	Give the Veteran time to identify and/or 
submit any additional evidence or argument 
showing his claimed disabilities are 
related to this additional service on 
ACDUTRA or INACDUTRA or to clarify how his 
disabilities, instead, relate to his 
active duty service from January 1978 to 
January 1981 and from January 2006 to 
January 2007.

3.	Request a medical opinion concerning 
whether the osteoarthrosis diagnosed in 
the report of the June 2007 X-rays is the 
same condition as the Veteran's already 
service-connected plantar fasciitis with 
heel spurs.

4.	Schedule the Veteran for medical 
examination for his claimed joint and 
systemic complaints - specifically neck, 
back, right hand, left hand, right 
shoulder, left shoulder, right hip, left 
hip, inflammatory arthritis and/or 
fibromyalgia.  If a disability is 
diagnosed, request an opinion to determine 
the etiology of that disability.  

In particular, the examiner should comment 
on the likelihood (very likely, as likely 
as not, or unlikely) that any disability 
diagnosed initially manifested during the 
Veteran's first period of active duty 
military service from January 1978 to 
January 1981; initially manifested during 
or was permanently aggravated by his 
second period of active duty 
military service from January 2006 to 
January 2007; or was caused or aggravated 
by a specific injury or disease during a 
period of reserve training in the interim 
on ACDUTRA or a specific injury 
(but not disease) during a period of 
reserve training in the interim on 
INACDUTRA.  

The examiner should specifically state 
whether any currently diagnosed disability 
is related to those periods of service 
(and any additional qualifying service on 
ACDUTRA or INACDUTRA), including to any 
treatment/complaints/diagnoses in service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

5.	Then readjudicate the claims for service 
connection for hypertension, a right hand 
disability, a left hand disability, a 
right shoulder disability, a left shoulder 
disability, a neck disability, a back 
disability, a right hip disability, a left 
hip disability, a right foot disability 
other than plantar fasciitis with heel 
spurs,   a left foot disability other than 
plantar fasciitis with heel spurs, 
inflammatory arthritis, and fibromyalgia 
in light of any additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to submit written or other 
argument in response before returning the 
file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



